Case 20-05008      Doc 55     Filed 07/18/21     Entered 07/18/21 13:11:02          Page 1 of 6




                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                             BRIDGEPORT DIVISION
                                        x
                                        :
In re:                                  :   CHAPTER 7
                                        :
DAVID W. FLEMING, II                    :   CASE NO. 19-51611 (JAM)
                                        :
           Debtor.                      :
                                        x
                                        :
NICHOLAS AHUJA and AJAY AHUJA           :   Adv. Pro. No. 20-05008 (JAM)
                                        :
           Plaintiffs,                  :
                                        :
v.                                      :
                                        :
DAVID W. FLEMING, II,                   :
                                        :
           Defendant.                   :
                                        x

                        ANSWER AND AFFIRMATIVE DEFENSES

       Debtor / Defendant David W. Fleming, II (“Fleming”) by and through his undersigned

attorneys, hereby answers the Complaint of Plaintiffs Nicholas Ahuja and Ajay Ahuja (jointly,

the “Plaintiffs”) dated February 21, 2020 as follows:

                              Allegations Common to All Counts

       1.      Paragraph 1 constitutes a legal conclusion to which no response is required. To

the extent a response is required, Fleming denies the allegations in paragraph 1.

       2.      Paragraph 2 constitutes a legal conclusion to which no response is required. To

the extent a response is required, Fleming denies the allegations in paragraph 2.

       3.      Paragraph 3 constitutes a legal conclusion to which no response is required. To

the extent a response is required, Fleming denies the allegations in paragraph 3.
Case 20-05008        Doc 55    Filed 07/18/21      Entered 07/18/21 13:11:02          Page 2 of 6




       4.      Fleming denies the allegations in paragraph 4.

       5.      Fleming denies the allegations in paragraph 5, except admits that there is an

action pending in Connecticut Superior Court.

       6.      Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations contained in paragraph 6 and leaves Plaintiffs to their proof.

       7.      Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations contained in paragraph 7 and leaves Plaintiffs to their proof.

       8.      Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations contained in paragraph 8 and leaves Plaintiffs to their proof.

       9.      Fleming denies knowledge and information sufficient to form a belief as to the

allegations contained in paragraph 9 and leaves Plaintiffs to their proof.

       10.     Paragraph 10 constitutes a legal conclusion to which no response is required.

       11.     Paragraph 11 constitutes a legal conclusion to which no response is required.

       12.     Paragraph 12 constitutes a legal conclusion to which no response is required.

       13.     Fleming denies the allegations in paragraph 13.

       14.     Fleming denies the allegations in paragraph 14.

               15.     Fleming denies the allegations in paragraph 15, except that Fleming

admits that a written Award was issued, which document speaks for itself as to the contents

thereof.

       16.     Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 16 and leaves Plaintiffs to their proof.

       17.     Fleming denies the allegations in paragraph 17, except that Fleming admits that
Case 20-05008       Doc 55      Filed 07/18/21     Entered 07/18/21 13:11:02        Page 3 of 6




he commenced a Chapter 7 bankruptcy case on December 12, 2019.

        18.     Fleming admits the allegations in paragraph 18.

                                Answer to First Count

        1-18. Fleming repeats and incorporates by reference his answers to the preceding

paragraphs as if set forth in full herein.

        19.     Paragraph 19 constitutes a legal conclusion to which no response is required. To

the extent a response is required, Fleming denies knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 19.

        20.     Fleming denies the allegations in paragraph 20.

        21.     Fleming denies the allegations in paragraph 21.

        22.     Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 22 and leaves Plaintiffs to their proof.

        23.     Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 23 and leaves Plaintiffs to their proof.

                                Answer to Second Count

        1-18.   Fleming repeats and incorporates by reference his answers to the preceding

paragraphs as if set forth in full herein.

        19.     Paragraph 19 constitutes a legal conclusion to which no response is required. To

the extent a response is required, Fleming denies knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 19.

        20.     Fleming denies the allegations in paragraph 20.

        21.     Fleming denies the allegations in paragraph 21.
Case 20-05008       Doc 55      Filed 07/18/21     Entered 07/18/21 13:11:02        Page 4 of 6




        22.     Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 22 and leaves Plaintiffs to their proof.

        23.     Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 23 and leaves Plaintiffs to their proof.

                                Answer to Third Count

        1-18.   Fleming repeats and incorporates by reference his answers to the preceding

paragraphs as if set forth in full herein.

        19.     Paragraph 19 constitutes a legal conclusion to which no response is required. To

the extent a response is required, Fleming denies knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 19.

        20.     Fleming denies the allegations in paragraph 20.

        21.     Fleming denies the allegations in paragraph 21.

        22.     Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 22 and leaves Plaintiffs to their proof.

        23.     Fleming denies knowledge and information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 23 and leaves Plaintiffs to their proof.

                                   AFFIRMATIVE DEFENSES

First Affirmative Defense

        Plaintiffs’ claims are barred under the doctrine of res judicata.

Second Affirmative Defense

        Plaintiffs’ claims are barred under the doctrine of collateral estoppel.
Case 20-05008   Doc 55    Filed 07/18/21   Entered 07/18/21 13:11:02    Page 5 of 6




Dated: July 18, 2021                             THE DEBTOR,
       New Haven, Connecticut                    DAVID W. FLEMING, II


                                           By:      /s/Douglas S. Skalka
                                                 Douglas S. Skalka (ct00616)
                                                 NEUBERT, PEPE & MONTEITH, P.C.
                                                 195 Church Street
                                                 New Haven, CT 06510
                                                 Telephone (203) 821-2000
                                                 dskalka@npmlaw.com
Case 20-05008      Doc 55    Filed 07/18/21     Entered 07/18/21 13:11:02        Page 6 of 6




                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                             BRIDGEPORT DIVISION
                                        x
                                        :
In re:                                  :   CHAPTER 7
                                        :
DAVID W. FLEMING, II                    :   CASE NO. 19-51611 (JAM)
                                        :
           Debtor.                      :
                                        x
                                        :
NICHOLAS AHUJA and AJAY AHUJA           :   Adv. Pro. No. 20-05008 (JAM)
                                        :
           Plaintiffs,                  :
v.                                      :
DAVID W. FLEMING, II,                   :
                                        :
           Defendant.                   :
                                        x

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 18, 2021 the foregoing Answer and Affirmative

Defenses was filed electronically. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s system.

Dated: July 18, 2021                                   THE DEBTOR,
       New Haven, Connecticut                          DAVID W. FLEMING, II


                                                 By:      /s/Douglas S. Skalka
                                                       Douglas S. Skalka (ct00616)
                                                       NEUBERT, PEPE & MONTEITH, P.C.
                                                       195 Church Street
                                                       New Haven, CT 06510
                                                       Telephone (203) 821-2000
                                                       dskalka@npmlaw.com
